DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 and 9-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 9-16; prior art fails to disclose or suggest, inter alia, a power conversion system comprising a high frequency AC link couples modular building blocks and provides galvanic isolation and power transfer for building blocks, and wherein the building blocks are comprised of transformers and power converter modules, and wherein the high frequency AC link comprises a conductor enclosed in an electrically insulating tube, and wherein the insulating tube comprises a conductive layer on at least one portion of outer or inner surfaces.
Claims 17-24; prior art fails to disclose or suggest, inter alia, a power conversion system comprising a high frequency AC link couples the modular building blocks and provides galvanic isolation and power transfer for the building blocks, and wherein the building blocks are comprised of transformers and power converter modules, and wherein at least one phase leg of the building blocks is formed by 
Claims 25-26; prior art fails to disclose or suggest, inter alia, a power conversion system comprising modular building blocks, wherein the building blocks are comprised of power converter modules, and wherein the building blocks have AC or DC ports, and wherein at least one phase leg or set of the building blocks is formed by stacking the building blocks through a series connection of the AC or DC ports of the building blocks, and wherein the series connection has two terminals at its extremities and at least one terminal in between the extremities, and wherein some of the building blocks in the phase leg or set produce a voltage in opposition to the remaining building blocks in the phase leg or set such that the two terminals at the extremities of the series connection have a substantially equal voltage which is lower in magnitude than the voltage at the at least one terminal in between the extremities.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Caiafa discloses a multilevel inverter power system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 









/GARY L LAXTON/Primary Examiner, Art Unit 2896                                1/26/2022